IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 01-50895
                            Summary Calendar



                          MARGARET A. MEREDITH,

                                            Plaintiff-Appellant,

                                  versus

                    JO ANNE B. BARNHART, COMMISSIONER
                           OF SOCIAL SECURITY,

                                            Defendant-Appellee.

                         - - - - - - - - - -
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. A-99-CV-536-SS
                         - - - - - - - - - -
                            April 22, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      Margaret A. Meredith appeals the district court’s affirmance

of   the   Social   Security   Commissioner’s   decision   to   deny   her

disability insurance benefits and Supplemental Security Income

under the Social Security Act.

      Meredith contends that the Commissioner’s decision was not

supported by “substantial evidence,” in that the Administrative Law

Judge (“ALJ”) failed to consider that impairments to her feet,

knees, hips, and shoulders precluded her from performing the “full


      *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
                                  No. 01-50895
                                       -2-

range of light work.”           She also contends that the ALJ erred in

determining that she did not have an impairment or combination of

impairments that met or equaled any of the Commissioner’s listings

of impairments at 20 C.F.R., App. 1, Subpt. P, Regulations No. 4.

We review the ALJ’s decision to deny benefits by determining (1)

whether the ALJ applied the correct legal standards and (2) whether

his decision is supported by substantial evidence.               Greenspan v.

Shalala, 38 F.3d 232, 236 (5th Cir. 1994).

       Meredith’s contention that she could not perform light work,

because of impairments to her feet, knees, and hips, was not

supported by “medically acceptable clinical laboratory diagnostic

techniques.”       See Greenspan, 38 F.3d at 237.        The same is true of

her claim that she met one of the impairment listings in the

Commissioner’s regulations.            See id.        No examining physician

explicitly stated that Meredith’s exertional limitations were such

that   she   could    not   perform    “light”   work.     See   20   C.F.R.   §

404.1567(b).       Although her treating physician, internist Dr. Hans

Haydon, indicated that she met one of the impairment listings, the

X-ray evidence to which Dr. Haydon referred purportedly included

only   negative      findings    or   showed   only    “minor”   or   “minimal”

degenerative changes in her joints.

       AFFIRMED.